Fourth Court of Appeals
                               San Antonio, Texas
                                      June 30, 2022

                                  No. 04-22-00352-CR

                        EX PARTE Ricardo GUZMAN-SIERRA

                      From the County Court, Kinney County, Texas
                                Trial Court No. 12100CR
                       Honorable Roland Andrade, Judge Presiding


                                     ORDER
       The Appellant's Unopposed First Motion to Extend Time to File Appellant's Brief is
hereby GRANTED. The appellant's brief is due on or before August 4, 2022.




                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2022.



                                               ___________________________________
                                               Michael A. Cruz,
                                               Clerk of Court